Title: John Barnes to Thomas Jefferson, 15 April 1811
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Columa 15th April 1811—
            
            I have now the pleasure to inclose you, sett of ex. 1t 2d & 3d—Messrs Bowie & Kurtz.  dated 13th Inst a 60 days sight on Mr Wm Murdock in London for £200. sterling ex—at 10 ⅌Ct under par— which be pleased to endorse, as well transmit as ⅌ last yr via thro the Secty of the State—  to the good Generals Bankers, Messrs Hoffingan & Co in Paris—I had some difficulty in being allow’d 10 per Cent but for Cash as some Others could only Obtain 8 ⅌Ct—
            my Letter to and a/c wth Genl K. as well Copy—of the latter for your govermt is Also inclosed—
             your favr of the 4th recd this Instant shall be duly Attended to and particularly so with referance to Mrs Beckley—tho I fear with little hopes of success. still however I have ventured to renew the disagreable subject—without (if possible) wounding her feelings—but I presume the unfavorable situation of her Brothers Affairs (the Ostensible excuse) will scarse Allow them the means—if really so—should they possess the good Principle of performing with good faith their promises long since made of adjusting this debt of Honor—which to a gratefull mind must harrow up the most cutting feelings of both shame and remorse—her Answer may however at least Afford some future hope of redress.
            
              with great Esteem & Respect, I am Dear Sir, Your most Obedt
              
 John Barnes,
            
          
          
            PS. Messrs Gibson & Jeffersons expected draft in my favr for $360—not yet at hand but daily expected
          
        